
	

113 HR 1329 IH: Marine Turtle Conservation Reauthorization Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1329
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Pierluisi (for
			 himself, Mr. Young of Alaska,
			 Mr. George Miller of California,
			 Mr. Rangel,
			 Mr. Faleomavaega,
			 Mr. Moran,
			 Mr. Farr, Ms. Lofgren, Mrs.
			 Christensen, Mr. Grijalva,
			 Ms. Bordallo, and
			 Mr. Grimm) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize the Marine Turtle Conservation Act of
		  2004, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Turtle Conservation
			 Reauthorization Act of 2013.
		2.Amendments to
			 provisions preventing funding of projects in the United States
			(a)In
			 generalThe Marine Turtle
			 Conservation Act of 2004 is amended—
				(1)in section 2(b)
			 (16 U.S.C.
			 6601(b)), by striking in foreign countries
			 ;
				(2)in section 3(2)
			 (16 U.S.C.
			 6602(2))—
					(A)in the matter
			 preceding subparagraph (A), by striking in foreign countries ;
			 and
					(B)in subparagraph
			 (D), by striking of foreign countries; and
					(3)in section 4 (16
			 U.S.C. 6603)—
					(A)in subsection
			 (b)(1)(A), by inserting State or before foreign
			 country; and
					(B)in subsection (d),
			 by striking in foreign countries .
					(b)DefinitionsSection 3 of such Act (16 U.S.C. 6602) is
			 amended by adding at the end the following new paragraphs:
				
					(7)StateThe term State means each of
				the several States of the United States, the District of Columbia, Puerto Rico,
				the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
				Northern Mariana Islands, any other territory or possession of the United
				States, and any Indian tribe.
					(8)United
				StatesThe term United
				States, when used in the geographic sense, means the several States of
				the United States, the District of Columbia, Puerto Rico, the United States
				Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
				Islands, any other territory or possession of the United States and any waters
				within the jurisdiction of the United
				States
					.
			3.Projects in the
			 United StatesSection 5(b) of
			 the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)) is
			 amended—
			(1)in paragraph (2),
			 by striking $80,000 and inserting $150,000;
			 and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)Projects in the
				United StatesNot less than
				20 percent of the amounts made available from the Fund for any fiscal year may
				be used for projects relating to the conservation of marine turtles in the
				United
				States.
					.
			4.Reauthorization
			 of the Marine Turtle Conservation Act of 2004Section 7 of the Marine Turtle Conservation
			 Act of 2004 (16
			 U.S.C. 6606) is amended by striking each of fiscal years
			 2005 through 2009 and inserting each of fiscal years 2014
			 through 2018.
		
